Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
--Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement----
The information disclosure statement (IDS) submitted on 10/19/2018 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Applicant’s argument for traverse of the 112(f) has be considered and the claims in this application are given their broadest reasonable interpretation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Applicant’s argument with respect to the rejections of claims 1, 2, 3, 8, 9, 13, 14, 17, and 18 is persuasive, and the rejections are withdrawn.
Rejection of claims 3 have been withdrawn in view of amendments.
Applicant’s argument with respect to rejection of claim 20 has been considered, but is not persuasive. The specification does not define the size of “an acinar diameter”. Therefore, the limitation is undefined and will be interpreted as a channel is smaller in diameter than a cell flowing in said channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US20040072278A1 published 04/15/2004; hereinafter Chou) in view of Ben-Yakar et al (US20160016169A1 published 01/21/2016; hereinafter Ben-Yakar) fully incorporating supporting document Quake et al (US20120061305A1 published 03/15/2012; hereinafter Quake).
Regarding claim 1, Chou teaches a microfluidic device (microfluidic system 1020 - Fig. 31) comprising: 
an upstream passage (focusing channel 1040) configured to provide a focusing stream (filled with a focusing fluid, such as a buffer - paragraph 520); 
a sample passage (inlet channel 1032) configured to provide a sample stream (particles from inlet reservoir 1024 - paragraph 519); 
a bifurcating passage (receiving channel 1048) including a specified bifurcating flow resistance and defining a passage width and depth (bend in receiving channel 1048 can provide flow resistance - Fig. 31); 
a combining passage (acceleration region 1042) configured to create a combined stream from the focusing stream and the sample stream (acceleration region 1042 combines flows from inlet channel 1032 and focusing channel 1040 - Fig. 32), 
the focusing stream directing the sample stream away from the upstream passage and toward the bifurcating passage (contents of focusing channel 1040 and inlet channel 1032 mix in acceleration region 1042 and then flow into acceleration region 1042 - Fig. 32); wherein a first portion of the combined stream is discharged through the bifurcating passage (a portion of the contents in acceleration region 1042 flows to receiving channel 1048 - Fig. 32); and 
a main discharge (receiving channel 1050 and outlet 1) configured to discharge a second portion of the combined stream (another portion of the contents in acceleration region 1042 flows through receiving channel 1050 to outlet 1 - Fig. 31 and Fig. 32), the main discharge (receiving channel 1050 and 
wherein the width or depth of the bifurcating passage, the main discharge resistance (bend in receiving channel 1050), and the bifurcating flow resistance bend in receiving channel 1048 can provide flow resistance - Fig. 31) are together configured to selectably accept particles in a specified deformability range for a specified size range in the bifurcating passage (relative size or flow rate and position of each inlet flow stream may determine both transverse position and relative width of flow streams that carry particles – paragraph 200) (Chou teaches channels that different sizes; therefore, these channels are capable of selectably accepting particles in a specified deformability range for a specified size range – paragraph 519)
However, Chou does not teaches a main discharge multiplexer configured to selectively vary the main discharge resistance.
Ben-Yakar teaches a main discharge multiplexer (multiplexer microfluidic device – Ben-Yakar paragraph 11) configured to selectively vary the main discharge resistance (pressure is applied to the control channel, the membrane deflects into the flow channel and interrupts fluid flow through the microfluidic channel – Ben-Yakar paragraph 75; Ben-Yakar fully incorporates Quake which teaches sieve valves that partially closes the flow channel and can be used vary resistance in the microfluidic device). It would be advantageous to be able to multiplexer microfluidic device to vary the flow resistance to gain control of the flow of particles in the channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic system, as taught by Chou, with the multiplexer microfluidic device, taught by Ben-Yakar, to gain the above advantage. One of ordinary skill would have expected that this 
Regarding claim 3, Chou, modified by Ben-Yakar, teaches the microfluidic device of claim 1, the bifurcating passage further comprising: a bifurcating passage multiplexer (multiplexer microfluidic device – Ben-Yakar paragraph 11) configured to selectively vary the bifurcating passage resistance (flow rate of fluid through the channels, which in turn may be regulated by valves – Chou paragraph 205).
Regarding claim 4, Chou, modified by Ben-Yakar, teaches the microfluidic device of claim 1, wherein: the upstream passage (focusing channel 1040 - Chou Fig. 32) is configured to deliver the focusing stream (laminar flow-based mechanism may be called a focusing mechanism - Chou paragraph 200 and Fig. 31) to selectably determine a particle size accepted by the bifurcating passage (distinct beads may differ in any suitable aspect(s), such as size, shape, an associated code, and/or material carried by the beads – Chou paragraph 172) (Chou teaches a system capable of sorting particles by size).
Regarding claim 5, Chou, modified by Ben-Yakar, teaches the microfluidic device of claim 1, wherein: the upstream passage and the sample passage are configured to create a pinch width in the combining passage to direct the sample stream towards the bifurcating passage (hydrodynamic focusing region 1030 acts to focus particles from particle inlet channel 1032 into a narrow stream – Chou paragraph 520 and Fig. 32).
Regarding claim 6, Chou, modified by Ben-Yakar, teaches the microfluidic device of claim 5, wherein the upstream passage is configured to deliver the focusing stream at a laminar flow rate and the sample passage is configured to deliver the stream flow at a laminar flow rate (laminar flow-based mechanism may be called a focusing mechanism - Chou paragraph 200 and Fig. 31).
Regarding claim 7, Chou teaches a microfluidic system (microfluidic system 1020 - Chou Fig. 31) comprising: 

a plurality of upstream passages (focusing channels 1038, 1040 - Chou Fig. 31) each configured to provide one of a plurality of focusing streams(each filled with a focusing fluid, such as a buffer - Chou paragraph 520 and Fig. 31); 
a plurality of bifurcating passages (receiving channels 1048, 1050, 1052 - Chou paragraph 520 and Fig. 32), each of the plurality of bifurcating passages disposed downstream of one of the plurality of upstream passages and configured to discharge a portion of the sample stream (fluids in receiving channels 1050, 1052, and 1048 flow toward outlet 1, 2, and 3 respectively - Chou Fig. 32); 
a plurality of combining passages (separation region 1046 and sorting channels 1026 - Chou Fig. 32), each of the plurality of combining passages configured to create a combined stream from one of the plurality of focusing streams and the sample stream (contents of focusing channels 1038, 1040 and inlet channel 1032 mix in separation region 1046 and then flow into sorting channels 1026 - Chou Fig. 32), each of the plurality of focusing streams directing the sample stream away from the plurality of upstream passages and toward one of the bifurcating passages disposed downstream of the one of the upstream passages (buffers from the focusing channels 1038, 1040 and cells from the inlet channel 1032 flow towards the sorting channels 1026 and away from the focusing channels - Chou Fig. 32); and 
a main discharge (outlet 2 – Chou Fig. 31) configured to discharge a second portion of the combined stream.
However, Chou does not teach that the main discharge including a main discharge multiplexer configured to selectively vary a main discharge resistance to cause cells of the of the combined stream to deform and enter the bifurcating passages
 Ben-Yakar teaches the main discharge including a main discharge multiplexer (multiplexer microfluidic device – Ben-Yakar paragraph 11) configured to selectively vary a main discharge resistance 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system, as taught by Chou as modified by Ben-Yakar, with the computer-controlled multiplexer, taught by Ben Yakar, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Chou and Ben-Yakar teach microfluidic devices.
Regarding claim 9, Chou, modified by Ben-Yakar, teaches the microfluidic system of claim 7, further comprising: 
a bifurcating passage multiplexer (multiplexer microfluidic device – Ben-Yakar paragraph 11) coupled to each of the bifurcating passages, the
bifurcating passage multiplexer configured to selectively vary a bifurcating 
passage resistance of each of the bifurcating passages (flow rate of fluid through the channels, which in turn may be regulated by valves – Chou paragraph 205; Chou teaches valves that can regulate flow rate, which means they are capable of changing resistance in the microfluidic device).
Regarding claim 10, Chou, modified by Ben-Yakar, teaches the microfluidic system of claim 9, further comprising: 
a main discharge sensor (pressure sensors - Chou paragraph 125) coupled to the main discharge and configured to produce a main 

a bifurcating passage manifold (receiving channels 1050, 1052, and 1048 and Outlet 1, 2, and 3 respectively - Chou Fig. 31) coupled to a discharge of each of the bifurcating passages; 
and 
a bifurcating passage sensor (hydrodynamic sensor - Chou claim 55) coupled to the bifurcating passage manifold and configured 
to produce a bifurcating passage signal as a function of a sensed condition of the 
bifurcating passage manifold (measurement mechanism is a detector associated with said microfluidic device that detects a characteristic of said particle or caused by said particle - Chou claim 55).
Regarding claim 11, Chou, modified by Ben-Yakar, teaches the microfluidic system of claim 10, further comprising: a controller (microfluidic systems may include regulatory or control mechanisms that determine aspects of fluid flow rate and/or path – Chou paragraph 125).
However, Chou, modified by Ben-Yakar does not a controller configured to operate the main discharge multiplexer and the bifurcating passage multiplexer.
Ben-Yakar teaches a controller configured to (“a controller configured to” is interpreted as a processor “programmable to” or capable of operating the multiplexer) operate the main discharge multiplexer and the bifurcating passage multiplexer (computer-controlled multiplexer microfluidic device - Ben-Yakar 267; Ben-Yakar teaches a computer capable of controlling the multiplexer) as a function of one or more of the main discharge signal and 
the bifurcating passage signal (computer program was used to handle all of the valve actuation - Ben-Yakar 269) (Ben-Yakar Step 2 in Fig. 17 teaches that the computer is capable of receiving 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system, as taught by Chou as modified by Ben-Yakar, with the computer-controlled multiplexer, taught by Ben Yakar, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Chou and Ben-Yakar teach microfluidic devices.
Regarding claim 12, Chou, modified by Ben-Yakar, teaches the system of claim 7, wherein: 
each of the plurality of upstream passages is configured to provide the focusing flow (Chou Fig. 31) to create a selection width upstream of each of the plurality of bifurcating passages (hydrodynamic focusing region 1030 acts to focus particles from particle inlet channel 1032 into a narrow stream - Chou paragraph 520 and Fig. 31).
Regarding claim 13, Chou teaches a microfluidic sorting system comprising: 
a microfluidic device comprising (microfluidic system 1020 - Fig. 31): 
an upstream passage (focusing channel 1040); 
a sample passage (inlet channel 1032): 
a bifurcating passage (receiving channel 1048) comprising a specified bifurcating flow resistance (valves - paragraph 205); and 
a main discharge (receiving channel 1050 and outlet 1) including a main discharge resistance that is selectable to vary the main discharge resistance relative to the bifurcating flow resistance (flow rate of fluid through the channels, which in turn may be regulated by valves - paragraph 205). 

Ben-Yakar teaches a main discharge multiplexer (multiplexer microfluidic device – Ben-Yakar paragraph 11; Ben-Yakar teaches a computer capable of controlling the multiplexer) configured to selectively vary the main discharge resistance (a plurality of valves positioned along the inlet channels to regulate fluid flow - Ben-Yakar paragraph 9; Ben-Yakar teaches valves that can regulate flow rate, which means they are capable of changing resistance in the microfluidic device); and a configured to select the main discharge resistance as a function of a condition of the microfluidic sorting system (computer program was used to handle all of the valve actuation - Ben-Yakar 269)(Ben-Yakar Step 2 in Fig. 17 teaches that the computer is capable of receiving information and responding to said information; therefore the computer is capable of controlling the valves in response to a signal). It would be advantageous to include a computer controlled multiplexer and resistance in the microfluidic device, because this can increase buffer capacity and throughput of the microfluidic system.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic system taught by Chou with the computer controlled multiplexer, taught by Ben-Yakar, to gain the above advantage of a microfluidic device with a computer controlled multiplexer. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Chou and Ben-Yakar both teach microfluidic devices for processing cells.
Regarding claim 14, Chou, modified by Ben-Yakar, teaches the microfluidic sorting system of claim 13, further comprising: 

resistance (a plurality of valves positioned along the inlet channels to regulate fluid flow - Ben-Yakar paragraph 9; Ben-Yakar teaches valves that can regulate flow rate, which means they are capable of (configured to) changing resistance in the microfluidic device).
Regarding claim 15, Chou, modified by Ben-Yakar, teaches the microfluidic sorting system of claim 14, further comprising: 
a main discharge sensor (hydrodynamic sensor - Chou claim 55) coupled to the main discharge and configured to produce a main 
discharge signal as a function of a sensed condition of the main discharge (a detector associated with said microfluidic device that detects a characteristic of said particle or caused by said particle – Chou claim 54).
Regarding claim 16, Chou, modified by Ben-Yakar, teaches the microfluidic sorting system of claim 15, further comprising: 
a bifurcating passage manifold coupled to a discharge of each of the bifurcating passages (receiving channels 1050, 1052, 1048, and Outlet 1, 2, 3 respectively - Chou Fig. 31); and 
a bifurcating passage sensor coupled to the bifurcating passage manifold and configured 
to produce a bifurcating passage signal as a function of a sensed condition of the 
bifurcating passage manifold (a detector associated with said microfluidic device that detects a characteristic of said particle or caused by said particle – Chou claim 54).
Regarding claim 17, Chou, modified by Ben-Yakar, teaches the microfluidic sorting system of claim 16, wherein: 

passage resistance as a function of at least one of the main discharge signal and 
the bifurcating passage signal (computer program was used to handle all of the valve actuation - Ben-Yakar paragraph 269) )(Ben-Yakar Step 2 in Fig. 17 teaches that the computer is capable of receiving information and responding to said information; therefore the computer is capable of controlling the valves in response to a signal).
Regarding claim 18, Chou, modified by Ben-Yakar, teaches the microfluidic sorting system of claim 13, wherein the controller is configured to select main discharge resistance and the bifurcating passage resistance to (computer program was used to handle all of the valve actuation - Ben-Yakar paragraph 269; Ben-Yakar teaches a computer-controlled multiplexer microfluidic device that is capable of (configured to) changing resistance):
separate acinar from islets (interpreted as capable of separation by mass or size because acinar cell size range from 10-24 microns in diameter while islet cell sizes range from 50 to hundreds of microns in diameter);
separate large islets from small islets (interpreted as capable of separation by mass, size, or density); and 
separate viable islets from non-viable islets (interpreted as capable of separation by shape, surface characteristics, or surface chemistry) (Chou, modified by Ben-Yakar, teaches a device capable of “passively sorting particles based on physical differences between the particles, such as mass, density, shape, and/or surface characteristics” – Chou paragraph 517 and “based on one or more properties of the inputted particle, such as size, surface chemistry, density, magnetic character, electrical charge, optical property” – Chou paragraph 212).
Regarding claim 19, Chou, modified by Ben-Yakar, teaches the microfluidic sorting system of claim 13, wherein the microfluidic device further comprises: 
a plurality of upstream passages (focusing channels 1038, 1040) each configured to provide one of a plurality of focusing 
streams (each filled with a focusing fluid, such as a buffer - Chou paragraph 520 and Fig. 32); and 
a plurality of bifurcating passages (receiving channels 1048, 1050, 1052 - paragraph 520 and Fig. 32), each of the plurality of bifurcating passages disposed 
downstream of one of the plurality of upstream passages and configured to 
discharge a portion of the sample passage (fluids in receiving channels 1050, 1052, and 1048 flow toward outlet 1, 2, and 3 respectively - Chou Fig. 32).
Regarding claim 20, Chou, modified by Ben-Yakar, teaches the microfluidic sorting system of claim 13, wherein the bifurcating passage comprises a restriction (curved region 1086 - Chou Fig. 35) sized to be about 80 percent of a diameter of an acinar diameter (the diameters of these smaller channels, or the maximum spacing between these posts/obstacles, are sufficiently less than the diameter of a particle - Chou paragraph 460; “80 percent of a diameter of an acinar diameter” is interpreted as a channel smaller in diameter than a cell flowing in said channel because “an acinar diameter” is not a defined unit of measurement).
Response to Arguments
Applicant(s) arguments have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797